—White, J.
Appeal from a judgment of the County Court of Albany County (Leaman, J.), rendered May 18, 1994, upon a verdict convicting defendant of the crimes of attempted sodomy in the first degree, attempted rape in the first degree, sexual abuse in the first degree, aggravated sexual abuse in the second degree, robbery in the second degree and assault in the second degree.
Defendant, proceeding pro se, was convicted of the crimes of attempted sodomy in the first degree, attempted rape in the first degree, sexual abuse in the first degree, aggravated sexual abuse in the second degree, robbery in the second degree and assault in the second degree. Defense counsel seeks to be relieved of her assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Based upon our review of the record and defense counsel’s brief, we cannot agree as we find that there is a non-frivolous issue as to whether County Court had the authority to impose a consecutive sentence for the robbery conviction (see, People v Ramirez, 89 NY2d 444). In light of this, defense counsel’s application to be relieved from her assignment is granted and new counsel will be assigned to address any issues which the record may disclose.
Mercure, J. P., Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is withheld, application to be relieved of assignment granted and new counsel to be assigned.